Case 1:10-cr-00574-ALC Document 51 Filed 03/11/21 Page 1 of 1

 

USDC SDNY
DOCUMENT ELECTRONICALLY
FILED
DOC#: ,
UNITED STATES DISTRICT COURT DATE FILED: 2-4. 21
SOUTHERN DISTRICT OF NEW YORK
x
United States of America,
ORDER
10-CR-274 (ALC)
-against-
Ulises Arison-Perez,
x

 

ANDREW L. CARTER, JR., United States District Judge:

The Sentencing scheduled for March 25, 2021 is adjourned to June 25, 2021 at
12:30 p.m.
SO ORDERED.

Dated: New York, New York

March 11, 2021 (Adoe. oe

ANDREW L. CARTER, JR.
UNITED STATES DISTRICT JUDGE

 

 
